Citation Nr: 1747153	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-10 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating prior to December 21, 2009, a rating in excess of 10 percent from December 21, 2009 to February 24, 2014, and a rating in excess of 50 percent thereafter, for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1968 to September 1970 in the U.S. Army, including service in Vietnam.  The Veteran's awards and decorations include the Purple Heart Medal and the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran's claim is currently under the jurisdiction of the Hartford, Connecticut RO.

In February 2010, the Veteran testified at a hearing before a Decision Review Officer in Hartford, Connecticut.  A transcript of the hearing is of record.

In October 2013, April 2016 and March 2017, the Board again remanded the Veteran's claim for an increased rating for bilateral hearing loss, for additional development.  




FINDINGS OF FACT

1.  Before December 21, 2009, audiological evaluations reflect that the Veteran's service-connected bilateral hearing loss was manifested by, at worst, Level III hearing impairment in both ears.

2.  Between December 21, 2009 and February 24, 2014, audiological evaluations reflect that the Veteran's service-connected bilateral hearing loss was manifested by, at worst, Level V hearing impairment in the right ear, and Level III hearing impairment in the left ear.

3.  From February 25, 2014, audiological evaluations reflect that the Veteran's service-connected bilateral hearing loss was manifested by, at worst, Level VIII hearing impairment in both ears.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss prior to December 21, 2009, to a rating in excess of 10 percent from December 21, 2009 to February 24, 2014, and to a rating in excess of 50 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.85, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, the VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of the VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 1696 (2009).  The Veteran was notified of the criteria for establishing increased ratings on several occasions, the evidence required in this regard, and his and the VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements, to include the process of determining disability ratings and effective dates.  Nothing more is required in this case.  Thus, adjudication of the Veteran's claim at this time is warranted.

As for the duty to assist, pertinent post-service medical records have been obtained, to the extent available, and no outstanding post-service records have been identified by the Veteran that have not been sought.  The Board therefore finds that no additional evidence, which may aid the Veteran's claims or might be pertinent to the bases of any claim decided herein, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Here, the Veteran has been afforded numerous VA audiological examinations.  The examiners, medical professionals, reviewed the Veteran's records, listened to the Veteran's assertions, and performed examinations in accordance with the rating criteria for the bilateral hearing loss claim on appeal that is decided herein.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  As such, the Board finds the VA examinations were adequate and substantial compliance with the Board's remand directives was achieved.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation, Stegall v. West, 11 Vet. App. 268, 271 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran's representative, Disabled American Veterans (DAV), states in its August 8, 2017 Appellant's Post-Remand Brief that the Veteran has asserted that his condition has worsened since his last VA examination, and that the VA should therefore provide a new audiological examination.  However, the Veteran's representative provided no subjective or objective data for how the disability had worsened.  Further, the Board notes that the Veteran just had a new audiological examination as recently as March 27, 2017.  Therefore, the Veteran has adequate and timely examinations in the record to provide the Board with sufficient information to rate his disability. 

Further in this regard, the Board previously remanded this appeal on three prior occasions to ensure that the record contained all identified, relevant record, to include Social Security Administration (SSA) records and adequate examinations.  Review of the current record reveals substantial compliance with these remand directives. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the issue decided herein, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

The Veteran is service connected for bilateral hearing loss, and has previously been found to have no compensable loss prior to December 21, 2009, a rating of 10 percent from December 21, 2009 to February 24, 2014, and a rating in excess of 50 percent thereafter.  The Veteran is challenging these ratings, arguing that his bilateral hearing loss was more severe at each of these time periods than the assigned ratings would indicate.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such diseases or injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  In the current case, the Veteran has been awarded staged ratings for different time periods of his service-connected bilateral hearing loss disability, reflecting the change in his condition over the years.

Under 38 C.F.R. § 4.85, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent, based on organic impairment of hearing acuity.

The Rating Schedule provides a table for rating purposes to determine a Roman numeral designation (I through XI) for hearing impairment, established by a State-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (divided by four).  See 38 C.F.R. Part 4; 38 C.F.R. § 4.85, Table VI.  Table VII is then used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  See 38 C.F.R. § 4.85(e).  The horizontal row represents the ear having the poorer hearing, and the vertical column represents the ear having the better hearing.  See id.  

In addition, regulations codified at 38 C.F.R. § 4.86, "Exceptional Patterns of Hearing Impairment," set forth two provisions for evaluating Veterans with certain patterns of hearing impairment that cannot always be accurately assessed under section 4.85, due to the fact that the speech discrimination test may not reflect the severity of impairment of communicative functioning that these Veterans experience.  Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Also, under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a), (b).  In this case, however, as will be discussed, neither of these exceptions is applicable.

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); Doucette v. Shulkin, 28 Vet. App. at 371.

As noted, the Veteran is here challenging the prior staged ratings awarded for his service-connected bilateral hearing loss and is requesting an increase, claiming entitlement to a compensable evaluation for hearing loss prior to December 21, 2009, to a rating in excess of 10 percent from December 21, 2009 to February 24, 2014, and to a rating in excess of 50 percent thereafter.  As analysis of the evidence of record will show, however, the Veteran's existing staged rating amounts are correct under the VA Rating Schedule, and no increase is warranted at this time. 


1.  Hearing Loss Prior to December 21, 2009

A review of the evidence of record reveals that the Veteran was afforded a VA audiological examination for compensation purposes on October 25, 2007.  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
50
90
105
LEFT
25
45
75
100

The puretone threshold average was 68 in the Veteran's right ear, and 61 in the left.  His speech discrimination score was 88 percent, bilaterally.  Under the applicable schedular criteria, the findings above represent Level III hearing impairment in the right ear, and Level III in the left, under Table VI.  Using either the Veteran's right or left ear as the poorer ear (since the Roman numerals resulting from this test were the same) for Table VII in 38 C.F.R. § 4.85, a zero percent evaluation is derived.

The VA examiner further noted that the "Vet[eran]'s chief complaint is that he hears well in face to face conversation and suspects he is lipreading because he can hear but cannot always understand what he hears."  "His situations of greatest difficulty hearing are when he cannot see the speaker's face, when a speaker is to his side, hearing TV the phone and the radio."  The examiner also noted, "Vet[eran] reports some imbalance when in shower."  See Martinak, 21 Vet. App. at 455 (a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report); Doucette v. Shulkin, 28 Vet. App. at 371.  When reporting the Veteran had "some imbalance when in the shower," however, the examiner did not specifically tie this to the Veteran's hearing loss or discuss details such as frequency or duration.  The Board also notes that the existing record as a whole, with extensive medical and other records, does not show any pattern of balance problems or complaints.  

Thus, the Veteran's October 25, 2007 audiological examination shows that the Veteran's bilateral hearing loss at that time was noncompensable according to the Rating Schedule, and it was correctly rated as such by the VA.

In addition, it should be noted that the Veteran also had a VA audiological consultation on July 30, 2007.  The audiologist noted the Veteran "[h]as trouble understanding conversations" and "[d]enies dizziness and ear drainage."  This July 30, 2007 consultation showed Level III hearing impairment in the right ear (puretone average 65, speech discrimination 90 percent), and Level III in the left (puretone average 65, speech discrimination 90 percent).  Thus, this July 30, 2007 consultation also showed a zero percent evaluation and noncompensable rating for the Veteran's bilateral hearing loss. 

2.  Hearing Loss December 21, 2009 to February 24, 2014

The Veteran was later afforded a VA audiological examination for compensation purposes on December 21, 2009.  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
65
100
105
LEFT
35
50
90
105

The puretone threshold average was 78 in the Veteran's right ear, and 70 in the left.  His speech discrimination score was 80 percent in the right ear, and 88 percent in the left.  Under the applicable schedular criteria, the findings above represent Level V hearing impairment in the right ear, and Level III in the left, under Table VI.  Using the Veteran's right ear as the poorer ear for Table VII in 38 C.F.R. § 4.85, a 10 percent evaluation is derived.

The examiner noted that the Veteran's bilateral hearing loss resulted in significant effect on his occupation due to hearing difficulty, explaining that the Veteran had difficulty hearing in noisy environments and at a distance.  The report does not note any unusual effects of hearing loss, such as dizziness or ear pain.  See Martinak, 21 Vet. App. at 455; Doucette, 28 Vet. App. 366.  Despite the examiner's notation of work problems from hearing loss, the examiner does not provide any specifics about the impact of the Veteran's hearing loss on his ability to work, and does not indicate that this particular Veteran's hearing loss had more of an impact on his ability to work than the schedular ratings for his level of hearing loss would anticipate.

Thus, the Veteran's December 21, 2009 audiological examination shows that the Veteran's bilateral hearing loss at that time was 10 percent according to the Rating Schedule, and it was correctly rated as such by the VA.  The VA, at that time, awarded the Veteran entitlement to a 10 percent rating for his bilateral hearing loss disability from December 21, 2009 forward.

During the December 2009 to February 2014 time frame, the Veteran often received treatment at a VA Medical Center for various issues.  These medical records repeatedly note that the Veteran complained of a hearing loss problem during this time.  The Veteran also testified at his February 2010 hearing before a VA Decision Review Officer that his hearing had grown worse.  

It should be noted that the Veteran also had a VA audiological consultation on October 14, 2011.  At this consultation, the Veteran reported ordinary hearing loss symptoms, such as difficulty understanding conversational speech, using the telephone or television, or hearing alerting devices, and the consultation report does not record any unusual hearing loss symptoms or any specific effects on ability to work.  This consultation showed a Level IV hearing impairment in the right ear (puretone average 84, speech discrimination 84 percent), and Level III in the left (puretone average 76, speech discrimination 84 percent).  Thus, this October 14, 2011 consultation also demonstrated a 10 percent rating for the Veteran's bilateral hearing loss.

The only other audiogram in the record from the December 2009 to February 2014 time frame is a November 13, 2013 private audiological consultation by a Beltone Hearing Aid Centers "Hearing Instrument Specialist."  This record indicates that the test was conducted by someone other than a state-licensed audiologist; therefore, this examination in not adequate for rating purposes.  38 C.F.R. § 4.85(a).  

3.  Hearing Loss February 25, 2014 Forward

The Veteran was then afforded a VA audiological examination for compensation purposes on February 25, 2014.  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
75
100
105+
LEFT
35
80
105
105+

The puretone threshold average was 81 in the Veteran's right ear, and 81 in the left.  His speech discrimination score was 52 percent in the right ear, and 52 percent in the left.  Under the applicable schedular criteria, the findings above represent Level VIII hearing impairment in the right ear, and Level VIII in the left, under Table VI.  Using either the Veteran's right or left ear as the poorer ear (since the Roman numerals resulting from this test were the same) for Table VII in 38 C.F.R. § 4.85, a 50 percent evaluation is derived.

In her report, the VA examiner noted that the Veteran's hearing loss impacted the ordinary conditions of his daily life and his ability to work in that the Veteran had difficulty hearing "his fire alarm, doorbell, grandsons in the back seat of the car and the television sounds distorted."  The examiner's report does not note any symptoms that would be unusual for hearing loss, such as dizziness or ear pain, and does not explain or mention any specific effect on ability to work.  See Martinak, 21 Vet. App. at 455; Doucette, 28 Vet. App. 366.  

Thus, the Veteran's February 25, 2014 audiological examination shows that the Veteran's bilateral hearing loss at that time was 50 percent according to the Rating Schedule, and it was correctly rated as such by the VA.  The VA, at that time, awarded the Veteran entitlement to a 50 percent rating for his bilateral hearing loss disability from February 25, 2014 forward.

Most recently, in response to the Board's remand in this appeal, the Veteran was afforded a VA audiological examination for compensation purposes on March 27, 2017.  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
80
100
105+
LEFT
45
95
105
105+

The puretone threshold average was 84 in the Veteran's right ear, and 88 in the left.  His speech discrimination score was 52 percent in the right ear, and 56 percent in the left.  Under the applicable schedular criteria, the findings above represent Level VIII hearing impairment in the right ear, and Level VIII in the left, under Table VI.  Using either the Veteran's right or left ear as the poorer ear (since the Roman numerals resulting from this test were the same) for Table VII in 38 C.F.R. § 4.85, a 50 percent evaluation is derived.

In his report, the VA examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.  The examiner explained that "[t]he Veteran cannot communicate well unless he is wearing his hearing aids, the talker is facing him and there is no background noise."  The report does not note any symptoms that would be unusual for hearing loss, such as dizziness or ear pain, and does not explain or mention any specific impact on the ability to work.  See Martinak, 21 Vet. App. at 455; Doucette, 28 Vet. App. 366.

Thus, the Veteran's March 27, 2017 audiological examination shows that the Veteran's bilateral hearing loss at that time was 50 percent according to the Rating Schedule, and it was correctly rated as such by the VA.

In sum, as shown in the results of all the above audiological examinations, the mechanical application of the rating criteria demonstrates that the Veteran's hearing loss was properly awarded a noncompensable rating prior to December 21, 2009, a rating of 10 percent from December 21, 2009 to February 24, 2014, and a rating of 50 percent thereafter, and no increase in any part of these staged ratings is warranted. 

In addition, as shown on the various audiometric tests, the puretone thresholds at each (i.e., all) of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) on any given test was not 55 decibels or more, and none of the tests showed a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, Table VIIa, for use with "Exceptional Patterns of Hearing Impairment," is not applicable. 

Accordingly, a change in the Veteran's schedular ratings is not warranted.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The preponderance of the evidence is against the Veteran's claim, and as such 
entitlement to a compensable evaluation for hearing loss prior to December 21, 2009, to a rating in excess of 10 percent from December 21, 2009 to February 24, 2014, and to a rating in excess of 50 percent thereafter, is denied. 

Lay Evidence

In reaching the above conclusion, the Board has not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing difficulty hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have, and these types of findings are not readily observable by a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr, 21 Vet. App. 303;  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a dislocated shoulder or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, the Board finds the objective medical findings and opinions provided by the experts at the Veteran's VA examinations should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions . . . is, in the first instance, within the province of the adjudicators," i.e., the Board).

Extraschedular Consideration

The Veteran contends that, in his case, the ordinary schedular evaluation of his service-connected bilateral hearing loss is inadequate, and he requests consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  In particular, the Veteran contends that "since discharge from the military he has suffered the consequence of severe hearing loss, which has impacted his life from not only a social standpoint, but more importantly caused marked interference with employment."  See, e.g., Appellant's Post-Remand Brief at 3 (DAV; August 8, 2017).

The Board has considered whether referral for consideration of an extraschedular rating is warranted in this case, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration will be made of an "extraschedular" evaluation, commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun, 22 Vet. App. at 115 (also citing to Fisher v. Principi, 4 Vet. App. 57, 60 (1993), which states, "the rating schedule will apply unless there are 'exceptional or unusual' factors").  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.

The U.S. Court of Appeals for Veterans Claims recently addressed the issue of extraschedular consideration in the context of a hearing loss claim, and held that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.  Thus, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria."  Doucette, 28 Vet. App. at 369.  In other words, when the Veteran in this case complains with understandable frustration of his inability to hear his grandsons, or says that his hearing loss had a negative impact at work, that impairment has already been taken into account with the compensation level he was awarded under the normal Rating Schedule, and does not warrant extraschedular consideration.

While the Rating Schedule already incorporates and anticipates the typical effects of hearing loss, such as difficulty hearing or understanding speech, it is possible certain other functional effects, such as dizziness, vertigo, or ear pain, might be outside the normal and expected effects of hearing loss contemplated by the Rating Schedule.  Id. at 369.  A careful review of the record at issue here, however, including the audiological examinations described above and all the other available records, provides no evidence that the Veteran has experienced "exceptional or unusual" symptoms as a result of his service-connected bilateral hearing loss.  For example, although the Veteran did complain once of "some imbalance when in shower" during his October 25, 2007 audiological examination, the report did not specifically link this to his hearing loss issues, and he does not generally complain of dizziness or imbalance elsewhere.  In fact, in his July 30, 2007 audiological examination, the Veteran reportedly "[d]enies dizziness and ear drainage."  In sum, there is nothing in the record to indicate that the Veteran's service-connected bilateral hearing loss shows any exceptional or unusual symptoms that would place his disability outside the normal Rating Schedule and warrant referral for extraschedular consideration.  

Even if the Board were to find, however, that the Veteran's hearing loss symptoms were "exceptional or unusual" and the available schedular ratings were inadequate, the second step in the inquiry would be "'whether the claimant's exceptional disability picture exhibits other related factors,' such as marked interference with employment or frequent periods of hospitalization."  Doucette, 28 Vet. App. at 370 (quoting Thun).  In this case, there is no indication the Veteran has been frequently hospitalized in connection with his hearing loss.  The Veteran has claimed, however, that he has suffered "marked interference with employment" as a result of his hearing loss.  See, e.g., Appellant's Post-Remand Brief at 3 (DAV; August 8, 2017).

On several occasions, the Veteran has stated that he lost jobs because of his service-connected bilateral hearing loss, or that his hearing loss interfered with his work.  For example, in a February 3, 2010 hearing before a Decision Review Officer for his hearing loss claim, the Veteran stated that he lost his job as a security guard "because I couldn't hear anything anymore."  Transcript at 3 (February 3, 2010).  In various medical records, the Veteran also similarly stated that he had lost jobs because of his hearing loss.  See, e.g., February 19, 2010 VA Medical Records, available in March 11, 2011 Medical Treatment Records in file ("Hearing loss leads to significant stress, lost jobs....").  

In various other records, however, the Veteran has stated that he lost or left jobs because of other reasons, rather than because of hearing loss, and has made no mention of hearing loss affecting his work.  See, e.g., December 4, 2007 C&P Examination for PTSD (work history notes say that he lost same job as security guard described above because of cancer, not because of hearing loss; also gives non-hearing loss reasons for leaving other jobs; no mention of hearing loss problems in any job); September 2005 Social Security Disability Application, available in May 16, 2016 records (lists reasons Veteran is unable to work as cancer, arthritis and bronchitis, with no mention of hearing loss).  As noted above, a few of the audiological examinations answer "Yes" to the question "Does the Veteran's hearing loss impact ordinary conditions of daily life, including ability to work," but the only details provided are that the Veteran has difficulty hearing, rather than any specific details of work impact.  Similarly, the Appellant's Post-Remand Brief (DAV; August 8, 2017) states that the Veteran's hearing loss has "caused marked interference with employment," but gives no specific details.

In sum, the available record does not support the contention that the Veteran's bilateral hearing loss has caused such a "marked interference with employment" that the Veteran would meet the step two requirement for referral for extraschedular consideration.  See generally Doucette, 28 Vet. App. at 370 (quoting Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016), "Although the first and second Thun elements are interrelated, they 'involve separate and distinct analyses,' and '[i]f either element is not met, then referral for extraschedular consideration is not appropriate.'").   

The Board finds that the schedular evaluations assigned for the Veteran's service-connected bilateral hearing loss are more than adequate in this case.  In addition, the Veteran's hearing loss has not caused "a marked interference with employment" or "frequent periods of hospitalization."  Therefore, referral for consideration of an extraschedular rating is not warranted.

ORDER

Entitlement to a compensable evaluation for hearing loss prior to December 21, 2009, to a rating in excess of 10 percent from December 21, 2009 to February 24, 2014, and to a rating in excess of 50 percent thereafter, is denied.


______________________________________________
Nathaniel J. Doan
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


